Plaintiff has filed a petition for rehearing. It is earnestly urged in support of the petition that the opinion heretofore filed in this cause proceeds upon the erroneous theory that a corporation organized for profit is precluded by its articles of incorporation from showing that its property, or a part thereof, is used exclusively for charitable purposes, and hence exempt from taxation under article 13, § 3, of the Constitution of Utah.
Plaintiff corporation, as shown by its articles of incorporation, was organized for profit. Its property was used for the purposes mentioned in its articles of incorporation, and hence the use to which the property was put was likewise for profit and not for charitable purposes. The mere fact that the profits derived from conducting the hospital were used for its enlargement rather than disbursed to the stockholders in dividends did not change the character of the use to which the property of plaintiff corporation was *Page 530 
put. Increasing the assets of the corporation and hence the value of the stock held by its stockholders is in no sense a charitable purpose.
The facts disclosed by the record in this case do not involve the question of a corporation organized for profit using its property for charitable purposes, and therefore it is wholly unnecessary, and we do not express an opinion concerning such a state of facts.
The petition for rehearing is denied.